--------------------------------------------------------------------------------

EXHIBIT 10.1
January 6, 2011




Mr. Shawn Cavanagh
4805 Smokey Court
Frederick, MD


 
Dear Shawn:


The Cambrex management team has enjoyed working with you again and we look
forward to your transition from a consultant to a full time Cambrex executive.
We would like to extend an offer of employment to you to join the Company as
Executive Vice President and Chief Operating Officer reporting to me, starting
on January 17, 2011. You will receive an annual base salary at the rate of
$375,000 per year.


Additionally, you will participate in the Company’s Executive Incentive Plan
("EIP"), the elements of which are determined by the Board of Directors
annually.  For your information, the 2010 program included a targeted bonus
award of 60% of base salary paid entirely in cash.  Metrics, corresponding
targets, targeted payouts and the form of the payouts have not yet been set for
2011.  EIP bonus awards are paid out shortly after the finalization of the prior
year's financial results.  Cambrex employees must be actively employed on the
date the EIP bonus awards are paid.


Attached please find the Employment Agreement (the “Agreement”) between you and
Cambrex Corporation, which shall become effective only in the event of a Change
in Control as defined in the Agreement.  Should your employment with Cambrex be
involuntarily terminated for reasons other than for Cause (see the definition of
“Cause” in the Agreement) without the Agreement becoming effective, you will be
entitled to receive a severance payment equal to your regular base salary for up
to 12 months from your date of separation or until you find equivalent
employment, if earlier.


We will recommend to the Cambrex Board of Directors a stock option grant of
75,000 shares of Cambrex stock at the next regularly scheduled Board of
Directors Meeting.  The exercise price for these options will be the average of
the high and low prices of Cambrex stock on the day the option grant is approved
by the Board or, if later, the day your employment starts.  The stock options
vest and are exercisable 25% per year over 4 years. In addition, we will
recommend to the Board that you be entitled to earn up to a maximum of 50,000
performance share units as set forth in the attached draft Performance Share
Agreement. Incentive based compensation will be subject to the Company’s claw
back policy as required by the Dodd-Frank Act.


You will be eligible to participate in our Basic Life Insurance, Supplemental
Life Insurance, Accidental Death and Dismemberment, Comprehensive Health,
Flexible Spending, and Long Term Disability plans, commencing on the first day
of active employment.  Additionally, you will be eligible to participate in the
Cambrex Savings Plan/401(k) commencing on the first of the month following 30
days of active service.  Cambrex will match the first 6% of your contributions
(100% on the first 3% and 50% on the next 3%) that you contribute to the Savings
Plan and the Company match portion will vest immediately.
 
 
Cambrex Corporation | One Meadowlands Plaza | East Rutherford, NJ 07073

Phone 201.804.3005 | Fax 201.804.3380 | www.cambrex.com
 
 
 

--------------------------------------------------------------------------------

 

At any time after one (1) year from the start of your employment, i.e., January
17, 2012, the Company may require you to relocate.  The Company shall provide
you with twelve (12) months notice of a proposed relocation. If you have not
relocated within 12 months of such notice, the Company shall be entitled to
terminate your employment, effective twelve months (12) from the date of such
notice, without the obligation to pay the aforementioned severance.  In the
event of a Change in Control (as defined in the Agreement) prior to the
completion of any relocation described within this Letter, for purposes of
Section 5(c)(i) of the Agreement, your principal place of employment shall be
considered to be 4805 Smokey Court, Frederick, MD until such time as you have
relocated per the terms of this letter.  In the event that the Company requires
you to relocate, you will be entitled to relocation assistance as described in
the attached Relocation Policy, which details the terms and conditions of the
Company’s relocation program.  To the extent the terms, conditions and intent of
this Letter conflict with the terms and conditions of the Relocation policy
(including without limitation, the time period set forth in the Procedure for
Purchase of Home, Temporary Living and Travel Expenses and Incidental Expenses),
the terms and conditions of this Letter shall control to implement the purpose
and intent hereof.


Additionally, in the event that a relocation results in a selling price that is
lower than your investment in your home as of the date of this Letter, subject
to verification at the time of reimbursement, the company will reimburse you for
your losses up to a maximum amount of $150,000.  Any payment made to compensate
you for any such losses will be grossed up for taxes consistent with section 5.0
in the Relocation Policy.  Note that any reimbursement of such losses will be
subject to the same terms and conditions as any other reimbursed expense defined
within the Relocation Policy.


You will be eligible for four (4) weeks vacation   In addition, Cambrex
employees enjoy 12 holidays per year.  A more detailed description of our
benefits is attached for your review.


Commencement of work with Cambrex Corporation is contingent upon proof of
eligibility of U.S. employment, satisfactory references, a background check, and
the execution of a Confidentiality Agreement.


Finally, commencement of work is also contingent upon the completion of a
pre-employment physical examination relating to the essential functions of the
job and a drug screen. Please contact Noreen Pattermann at 201-804-3054 to
schedule your physical upon acceptance of this offer.


I look forward to your joining Cambrex as an integral member of our management
team. Please feel free to call me should you have any questions or if we can
assist you in any way.




Sincerely,




Cambrex Corporation


Please indicate your acceptance of this arrangement by signing below and
returning one copy of this letter and the signed Employment Agreement to us.





--------------------------------------------------------------------------------

Shawn Cavanagh
Enclosures
 
 
Cambrex Corporation | One Meadowlands Plaza | East Rutherford, NJ 07073
Phone 201.804.3005 | Fax 201.804.3380 | www.cambrex.com
 
 

--------------------------------------------------------------------------------